DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/16/2022, is acknowledged. Claim 4 is amended. Claim 8 is canceled. Claim 6 remains withdrawn. Claim 4 is currently pending in the application and under consideration for this office action.

Claim Interpretation
Regarding claim 4, the claim recites “and optionally one or more selected from Ni: 0.005% to 2.0%, Cu: 0.005% to 2.0%, Ca: 0.0001% to 0.0050%, REM: 0.0001% to 0.0050%, Sn: 0.01% to 0.50%, and Sb: 0.0010% to 0.10%”. The Examiner notes that as the claim recites that these are optionally included constituents, none are required to be present for a prior art reference to fulfill the claim, by the broadest reasonable interpretation of the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273066 (“Sakakibara”; of record) in view of US 2016/0312326 (“Drillet”; of record) and WO 2014/097559 (“Takashima”; citing US 2015/0322552, of record, as English translation).
Regarding claim 4, Sakakibara teaches a high-strength galvanized steel sheet ([0024]; [0070]; [0158], L 1-3) comprising: a steel sheet ([0025]) and a galvanized layer ([0070]; [0158], L 1-3), wherein the steel sheet has a composition ([0027]-[0047]) and a steel microstructure ([0047]), the composition being compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

may be present in the taught steel sheet, in an amount of 0-0.01 mass% ([0043]) and B may be present in the taught steel sheet, in an amount of 0-0.01 mass% ([0046]), the Examiner asserts that as both Mg and B may be present in amounts of 0-0.01 mass%, this does not prevent Sakakibara from reading on the closed composition of the instant claim.
Further, it is noted that Sakakibara teaches that O is present in an amount of 0.01% or less, not including 0% ([0035]). However, it is noted that Sakakibara teaches that the content of O is desirably suppressed, as O forms oxides to deteriorate formability ([0146]). Sakakibara only teaches that 0% is not included as setting the content of O to less than 0.001% is not preferable economically ([0146], L 5-7). However, it is noted that economic infeasibility would not discourage one or ordinary skill from seeking the benefits purported by Sakakibara (MPEP 2145 VII). The Examiner asserts that from this disclosure, an ordinarily skilled artisan would both a) consider O to be an incidental impurity in the steel taught by Sakakibara, and b) would seek to eliminate O content in the steel, as Sakakibara teaches that O undesirably forms oxides to deteriorate formability. As such, the O content does not prevent Sakakibara from reading on the closed composition of the instant claim, which includes incidental impurities.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition taught by Sakakibara either falls within, overlaps, or encompasses each and every claimed elemental range of the instant claim.
Moreover, from the composition taught by Sakakibara, it can be determined through calculation that the result of [Cr + Ti + Nb + Mo + V- Si] is bounded by the range of -2.49 to 3.9. 
prima facie case of obviousness exists, as the range of [Cr + Ti + Nb + Mo + V- Si] derived from the composition taught by Sakakibara (-2.49 to 3.9) encompasses the range of [Cr + Ti + Nb + Mo + V- Si] permitted by the instant claim (0.015 to 0.600). 
Furthermore, it is noted by the Examiner that Sakakibara teaches specific embodiments which meet the claimed condition (see Sakakibara: Table 1, Steels N & P). Steels N & P have values of [Cr + Ti + Nb + Mo + V - Si] of 0.51 and 0.15, respectively. Both values fall within the claimed range of the instant claim.
Further, Sakakibara teaches that the steel microstructure comprises, in volume fraction, 90% or more of tempered martensite and/or lower bainite ([0047], L 3-4; [0106]), and 10% or less in total of ferrite, fresh martensite, upper bainite, pearlite, and retained austenite ([0107]).
The Examiner notes that the term “lower bainite” is analogous to “carbide-containing bainite”, whilst the term “upper bainite” is analogous to “carbide-free bainite”. Sakakibara teaches that the lower bainite contains iron-based carbides within the bainite ([0049]; [0104]), whilst also teaching that carbides do not form within upper bainite; rather, they may form between laths ([0110]). Thus, an ordinarily skilled artisan would appreciate that lower bainite is analogous to carbide-containing bainite as Sakakibara teaches that carbides are present in the lower bainite, and upper bainite is analogous to carbide-free bainite, as carbides do not form within; rather, they are only present between laths.
Thus, the Examiner asserts that in language analogous to the instant claim, Sakakibara teaches 0-10% by volume fraction of ferrite and carbide-free bainite (upper bainite) in total, 90-100% by volume fraction tempered martensite and carbide-containing bainite (lower bainite) in 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microstructure taught by Sakakibara contains proportions of phases which overlap or encompass each and every claimed microstructure phase proportion of the instant claim.
It is noted by the Examiner that Sakakibara teaches microstructure in terms of volume fraction, whereas the instant claim is in terms of area fraction. An ordinarily skilled artisan would have expected that the values would continue to overlap in a similar manner if converted to equivalent units, as Sakakibara teaches, for example, that in order to obtain a volume fraction, area fractions are measured, which are then set as the volume fractions ([0115]).
Further, Sakakibara teaches that the effective crystal grain diameter of the tempered martensite is 10 microns or less ([0048]; [0097], L 9-11). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the effective crystal grain diameter of the tempered martensite taught by Sakakibara (10 microns or less) overlaps with the average grain size of the tempered martensite as claimed (5 to 20 microns).
Further, Sakakibara teaches that the steel sheet has a tensile strength of 980 MPa or more ([0025]). 
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the tensile strength range taught by Sakakibara (980 MPa or more) encompasses the range of the instant claim (980-1139 MPa).
Sakakibara is silent as to an exact Fe content of the galvanized layer. The Examiner notes that Sakakibara does teach that the galvanized layer may contain Fe generally, however ([0158], L 7-10).
Drillet teaches a high-strength steel sheet (Title; [0045]-[0046]) having a composition ([0016]-[0028]) substantially similar to that of both Sakakibara and the instant claim. Drillet teaches that the steel sheet includes a galvanized layer ([0045]-[0046]). Further, Drillet teaches that the galvanized layer has an Fe content of 7-12% ([0046]). Although Drillet does not specify what type of percentage this is, an ordinarily skilled artisan would appreciate it to be a weight percentage, consistent with the rest of the percentages taught by Drillet relating to composition.
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Drillet into Sakakibara and provide the galvanized layer of the steel sheet with 7-12% Fe. The Examiner asserts that the rationale to support a conclusion that the claim would have been obvious is that a) all the claimed elements were known in the prior art, b) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and c) the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). Regarding a), the Examiner notes that the prior art combination possesses all of the claimed elements. Regarding b), the Examiner notes that since the steel sheet of Drillet and Sakakibara are substantially similar in composition and both contain a galvanized layer, an ordinarily skilled artisan could have easily applied the specific Fe content of the galvanized layer prima facie case of obviousness is established.
Further, the Examiner asserts that an ordinarily skilled artisan would be capable of converting between weight and mass percentage, and would have expected the Fe content in the galvanized layer to continue to fall within the claimed amount once converted to the same unit.
Sakakibara does not explicitly teach the carbon content within the retained austenite.
Takashima teaches a high strength steel ([0001]) containing retained austenite ([0027], L 9-10). Takashima teaches that the retained austenite has a carbon content of 0.3-0.7 mass% ([0027], L 12-13). Further, Takashima teaches that the range of 0.3-0.7 mass% C is desirable, as elongation does not improve if C is present in austenite in an amount less than 0.3 mass%, and above 0.7 mass% C, yield ratio of the steel increases ([0063]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Takashima into Sakakibara and provide the retained austenite within the steel sheet with a carbon content of 0.3-0.7 mass%. Such a carbon content improves elongation property of the steel sheet while avoiding an undesirable increase in yield ratio of the steel.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the C content in the retained austenite taught by Sakakibara in view of Takashima (0.3-0.7 mass%) overlaps with the claimed amount (0.28-0.50 mass%) of the instant claim.

Response to Arguments
Applicant’s remarks filed 2/16/2022 are acknowledged and have been fully considered. Applicant has argued that those skilled in the art would not be motivated to combine teachings from Takashima with Sakakibara and Drillet, to prepare the steel sheet as claimed in amended independent claim 4.
Specifically, Applicant argues that Takashima teaches away from a) the claimed Manganese content of 2.3-2.9%, as Takashima teaches a manganese content of 1.4-2.1%; b) the claimed steel microstructure including containing tempered martensite and carbide-containing bainite constituting 70-97% by area fraction in total, as Takashima teaches a volume fraction of ferrite that is 70% or more; c) the claimed tensile strength of 980-1139 MPa, as Table 3 within the Takashima reference lists only steel sheets having tensile strength in the range from 590-667 MPa; and d) the claimed requirement that Cr+Ti+Nb+Mo+V-Si = 0.015-0.600%, as Table 1 within the Takashima reference lists no steel sheets which satisfy this requirement, which Applicant adds is due to the Takashima reference teaching high Si steel.
The Examiner respectfully finds these arguments to be unpersuasive. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference, such as Takashima, may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735